Citation Nr: 0217624	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

1.  Entitlement to the assignment of a higher disability 
evaluation for Hepatitis C with cirrhosis of the liver, 
evaluated as 30 percent disabling prior to October 27, 1999.

2.  Entitlement to the assignment of a higher disability 
evaluation for Hepatitis C with cirrhosis of the liver, 
currently evaluated as 60 percent disabling from October 27, 
1999. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to April 
23, 1960 and from Jul 15, 1960 to August 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which established entitlement to 
service connection for Hepatitis C and assigned a 10 percent 
evaluation.  Thereafter, pursuant to a May 2001 rating, the 
evaluation was increased to a 30 percent rating from the 
date of the claim and the evaluation was increased to 60 
percent from October 27, 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  For the period prior to October 27, 1999, moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression is not 
demonstrated or approximated.

3.  For the period from October 27, 1999, marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy is not shown or 
approximated nor is it shown that the veteran experiences 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  



CONCLUSIONS OF LAW

1.  For the period prior to October 27, 1999, the criteria 
for an evaluation in excess of 30 percent for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7345 (effective prior to July 2, 2001).

For the period from October 27, 1999, the criteria for an 
evaluation in excess of 60 percent for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (effective July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate 
his claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty 
to notify the veteran of the evidence needed to substantiate 
his claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and 
still falls squarely on the VA, to include affording 
hearings, obtaining identified evidence, government records, 
affording examinations, where appropriate and etc. where 
such would be helpful, relevant and necessary for a full and 
fair adjudication of his claim.  Satisfactory efforts have 
been made in these regards, and the veteran has been offered 
an opportunity to submit additional evidence in support of 
the claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty 
to assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the 
circumstances of this case, where there has been substantial 
compliance with the VCAA, additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  See Bernard. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, 
test results and numerous private medical records in the 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  The present level of disability is of 
primary concern where service connection has been 
established and an increase in the disability rating is at 
issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

Moreover, the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's claims.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue.  

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.   See Karnas, supra.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be 
no earlier than the effective date of that change.  The 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (2000).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised. 
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added. Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C. Diagnostic Code 7354 now 
contains criteria for evaluating hepatitis C.

The veteran is currently rated 60 percent disabled under 
Diagnostic Code 7345. Under Diagnostic Code 7345, in effect 
prior to July 2, 2001, a 30 percent rating is assigned for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is warranted for moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating is assigned for marked 
liver damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy.  38 C.F.R. 
§§ 4.114; Diagnostic Code 7345 (prior to July 2, 2001).

Following the July 2, 2001, regulatory change, Diagnostic 
Code 7354 provides that a 10 percent evaluation is warranted 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
assigned for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the past 12-
month period, but not occurring constantly. Finally, a 100 
percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

For purposes of rating hepatitis C, "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician. 38 C.F.R. § 
4.114, Note (2) following Diagnostic Code 7354 (2002).

Under 38 C.F.R. § 4.14, the evaluation of the same 
disability under various diagnoses is to be avoided.  
Moreover, the rating schedule specifically directs that 
ratings under Codes 7301 to 7329 inclusive, 7331, 7342 and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that represents the predominate disability.  38 C.F.R. 
§ 4.114.

The RO considered the veteran's disability under both the 
old criteria (January 2000 Statement of the Case) as well as 
the revised rating criteria (Supplemental Statement of the 
Case issued in April 2002).  Upon close review, the Board 
considers that the old evaluation criteria is more favorable 
to the veteran. 

Period Prior to October 27, 1999

Treatment records earlier than October 1999 do not 
demonstrate moderate liver damage along with disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  For example, an abdominal ultrasound 
noted the liver was normal sized but demonstrated a nodular 
contour with a prominent caudate lobe.  Impression was 
nodular liver contour with prominence of the caudate lobe, 
consistent with cirrhosis.  No focal intrashepatic masses 
were seen.

VA examination of August 1999 revealed no evidence of 
ascites.  The veteran did report complaints of fatigue, 
vomiting, abdominal discomfort and nausea; however, it was 
clinically recognized that the liver did not appear enlarged 
at that time, although it was tender.  

As noted above, inasmuch as the new evaluation criteria post 
date this evaluation period, they are not for application.  
Under the old evaluation criteria, the preponderance of the 
evidence is against a showing of moderate liver damage and 
disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression being 
demonstrated or approximated.  Thus assignment of a rating 
in excess of 30 percent for the pertinent period is not 
warranted.  

Period from October 27, 1999

The veteran was afforded another VA examination on October 
27, 1999.  On physical examination, the liver was then 
reported as slightly irregular, "about two to three fingers 
enlarged".  Tenderness over the liver was noted.  The 
veteran's muscles were reported as weak, probably, with 
signs of wasting.  A number of tests significant for 
cirrhosis and chronic liver disease were noted.  On 
questioning, the veteran reported that he was sometimes 
short of breath.  He reported that he would vomit when his 
stomach got too full and was hurting.  Stomach was reported 
as more or less okay, except that he had to eat small meals.  
Appetite was good except that he had lost weight.  Weight in 
October 1999 was recorded at 160 pounds with height noted as 
6 foot 1 inch.  In August 1994, his weight was 189 pounds.  
In May 1995, weight was 181 pounds; in July 1997, weight was 
170 pounds.  In August 1998, his weight was 176 pounds and 
in August 1999, his weight was recorded at 164 pounds.  

New right upper quadrant pain with a two month history was 
noted in a December 1999 outpatient treatment record.  
Appetite was reported as good and the absence of bowel or 
bladder habit changes was noted.  Pain was reported as a 
steady ache.  There were no relieving or worsening factors 
identified.  The veteran was described as well appearing and 
nonicteric.  Normoactive bowel sounds were appreciated.  
There was no cyanosis or edema and no stigmata of chronic 
liver disease or any palpable adenopathy.

A CT scan was afforded in August 2000.  At that time the 
impression noted the liver was nodular and small.  There was 
evidence of edema in the mesentery and a small amount of 
ascites.  There was also a suggestion of increased venous 
structure in the gastrohepatic ligament and in the 
mesentery.  

An April 2001 report from the veteran's private physician 
noted his weight as 160.5 pounds.  The examiner 
characterized him as "doing reasonably well".  He denied 
abdominal pain and his appetite was good.  He also was 
reported as continuing his employment.  He denied fever, 
chills, right upper quadrant pain or bloody stools. Trace 
bipedal edema was noted.  A June 2001 letter from another 
private physician noted the veteran with a number of medical 
problems beyond hepatic cirrhosis secondary to hepatitis C 
(e.g. diabetes, ulcer status post gastrectomy and etc.) and 
that although he continued working it was recommended that 
he be placed on full disability.  He retired on disability 
from his employment in September 2001 and, considering his 
multiple service connected disabilities, was awarded a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  

According to a July 2001 clinic report, the veteran had lost 
about 100 pounds during the previous 5 years.  Recurrent 
nausea was noted.  However, the objective clinical record 
for the previous 5 years clearly contradicts the note's 
reference as to the extent of his weight loss.  A December 
2001 treatment record following-up on his in-stage liver 
disease noted he was generally doing well as far as that 
condition was concerned, and his weight was reported at 160 
pounds at that time.  

During this period marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disability symptoms requiring rest 
therapy is not shown or approximated nor is it shown that 
the veteran experiences near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  Accordingly, 
the preponderance of the evidence is against assignment of a 
rating in excess of 60 percent for the period in question.

Conclusion

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

The Board is cognizant of the fact that the veteran is on 
the list to receive a liver transplant and also of the fact 
that he has been assigned TDIU.  However, the Board is 
constrained to apply the schedular criteria and the 
manifested symptomatology does not approximate a higher 
evaluation in this case.  Moreover, assignment of TDIU was 
not predicated on his service connected Hepatitis C alone.  
The schedular criteria adequately contemplates the extent of 
disability in this case.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to the assignment of a higher disability 
evaluation for Hepatitis C with cirrhosis of the liver prior 
to October 27, 1999 is denied.

Entitlement to the assignment of a higher disability 
evaluation for Hepatitis C with cirrhosis of the liver from 
October 27, 1999 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

